Conviction for burglary; punishment, two years in the penitentiary.
Appellant was charged with burglary. He pleaded guilty, and was given the lowest penalty. He asserted in his motion for new trial, and sets up in his brief on appeal that the charge of the court was not submitted to him or his counsel for examination and exception before it was read to the jury, and, therefore, this cause should be reversed. *Page 616 
Art. 658, C. C. P., provides that before the charge of the court is read to the jury, the defendant or his counsel shall have a reasonable time to examine same, and to present objections thereto in writing, distinctly specifying each ground of objection. However, Art. 666, C. C. P., provides that when it appears that any requirement of the eight preceding articles (which includes Art. 658, supra) has been disregarded, the judgment shall not be reversed, unless the error appearing from the record was calculated to injure the rights of the defendant, or unless it appears the defendant has not had a fair and impartial trial.
Appellant raised the above complaint in his motion for new trial, in which he set out that if the charge had been presented to him before read, he would have objected to same because it failed to instruct the jury in regard to evidence offered by the State affecting appellant's character, and tending to show his bad reputation, and that he had been arrested for violation of various laws.
It becomes our duty to analyze each of these complaints in order to determine whether the said failure of the court to submit the charge to appellant or his counsel could be calculated to injure appellant. In other words, we do not feel at liberty to hold the court's failure to submit the charge, — to be a violation of a mandatory statute such as ipso facto would call for a reversal, but under the facts we are impelled to give to appellant the benefit of each objection made to the charge in his motion for new trial, as fully as if presented as an exception to the charge before it was read to the jury.
Appellant had filed an application for a suspended sentence, which put into the case the issue of his reputation. In the absence of a bill of exceptions bringing forward complaint of the admission of testimony bearing on this issue, we have before us nothing combating the correctness of the court's action in its admission. We conclude, therefore, that all testimony was properly before the jury. True, testimony of bad reputation was admissible before the jury in order to enable them to decide whether they should grant or deny a suspended sentence. Had the court given direction to the jury's consideration of this testimony, or laid down limitations thereof, he would have told the jury that they could only consider such testimony in passing upon the question of suspended sentence. Appellant could not have suffered from the failure of the court to so limit the testimony, upon the theory that the jury may have appropriated such testimony to his hurt. Had the court *Page 617 
limited the testimony in his charge to the purpose for which admitted, viz: the refusal of a suspended sentence, they could have arrived at no other conclusion than they did without such limitation. That they did not appropriate it to any other purpose is evidenced by the fact that they gave appellant the lowest penalty for the offense charged, to which he had entered his plea of guilty, thus removing any possibility of injury to appellant because of the failure to have been accorded an opportunity to make exceptions to the charge. The case of Jimenez v. State, 100 Tex.Crim. Rep., is observed and considered in this connection, and if there be any failure in that opinion to incorporate what we have here said, said opinion will be modified to that extent.
Not being able to agree with appellant that he was harmed by the failure of the court to submit his charge to appellant or his counsel, and finding no other error in the record, the judgment will be affirmed.
Affirmed.
              ON APPELLANT'S MOTION FOR REHEARING.